This is an appeal on questions of law from a judgment of the Common Pleas Court of Franklin county, Ohio, which affirmed the order of Cylon W. Wallace, Registrar of Motor Vehicles of the state of Ohio, revoking the license of plaintiff, appellant herein.
A judgment was obtained in the Municipal Court of Columbus against the plaintiff, in the amount of $120, in favor of Roy Little, by reason of damages caused in an automobile collision. The judgment was rendered January 20, 1943. The plaintiff having failed to satisfy the judgment or stay the execution, within 30 days after the judgment was rendered, the defendant, appellee herein, on May 8, 1943, under authority of Section 6298-1, General Code, revoked the license of plaintiff to operate a motor vehicle and his certificate of registration. From that order the plaintiff filed a petition in error in the Common Pleas Court of Franklin county, as provided in Section 6298-18, General Code. The Common Pleas Court affirmed the order of the registrar in revoking the license. From that judgment an appeal was taken to this court.
Plaintiff in his assignments of error claims that the provision in Section 6298-1, General Code, authorizing the registrar to revoke a license, is unconstitutional. That statute is the first section of the act (Section 6298-1 et seq., General Code) commonly referred to as the Financial Responsibility Law. The point made by plaintiff is that that section of the act is unconstitutional as being in violation of the constitutional guarantee of "due process of law."
That class of legislation falls within the police power *Page 212 
of the state under which the Legislature is given exceedingly broad authority. It lies within the power of the Legislature to control the operation of motor vehicles on the public highways, prescribing who may operate such motor vehicles and under what conditions such right shall be denied. The Legislature is not restricted in the exercise of this power unless the enactment violates some specific constitutional provision or is found to be an unreasonable exercise of the power.
Plaintiff was given a remedy under the act and he pursued it. He had his day in court. We are of the opinion that Section 6298-1, General Code, and other related sections of the Code, particularly Sections 6298-17 and 6298-18 which provide for a review of the order of the registrar by the Common Pleas Court, are in pari materia and must be construed together. Furthermore, we are of the opinion that the provisions of those sections meet the test of due process of law and are not violative of the "due process" clause (Section 1, Article XIV, Amendments) in the United States Constitution or the "due course of law" clause (Section 16, Article I) in the state Constitution.
There being no error disclosed by the record, the judgment is affirmed.
Judgment affirmed.
HORNBECK, P.J., WISEMAN and MILLER, JJ., concur. *Page 213